INCH, District Judge.
The libelant sues the Ocean Steamship Company and the American Mail Line jointly as responsible for alleged damage to some cargo. The Ocean Steamship Company addresses nine questions to its codefendant which may save the expense and delay of taking testimony in China. There is authority for this procedure. The Cleona (D. C.) 37 F.(2d) 599.
While I believe such practice is only to be allowed in exceptional eases and for some plainly good reason, I can see nothing here that should cause inconvenience to the American Mail Line or affect the relation between the two defendants, exeept the quick ascertainment of the truth for use in the joint defense of the libel, as neither is suing the other. The nature of the questions, the avoidance of delay and expense, makes the exercise of the discretion of the admiralty court proper in such exceptional cases in granting the motion.
Answers to be filed within 20 days, etc. Motion granted. Settle order.